Citation Nr: 1716471	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-08 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right and left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for residuals of a right index finger injury.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a lumbar spine disability.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for a throat/respiratory disability.  

9.  Entitlement to service connection for a chest disability.  
10.  Entitlement to service connection for a reflux disorder.  

11.  Entitlement to service connection for a testicular disability.  

12.  Entitlement to service connection for residuals of a traumatic brain injury, to include headaches.  

13.  Entitlement to an initial compensable rating for eczema.  

14.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1989 to October 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008, April 2011, and May 2012 rating decisions by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right and left knee disability, bilateral hearing loss, throat/respiratory disability, chest disability, reflux disorder, residuals of a traumatic brain injury, and initial increased ratings for eczema and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2000 rating decision denied service connection for a right and left knee disability, based essentially on a finding that he had no such disability or evidence that the disability was related to service.

2.  Evidence received since the April 2000 rating decision denying service connection for a right and left knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right and left knee disability, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise that the Veteran has a right index finger injury attributable to his military service.  

4.  The Veteran's hypertension had its onset in service.  

5.  The evidence is at least in equipoise that the Veteran has degenerative joint disease of the lumbar spine attributable to his military service.  

6.  The evidence is at least in equipoise that the Veteran has bilateral spermatocele attributable to his military service.  




CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying the claim for service connection for a right and left knee disability is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for a right and left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's residuals of a right index finger injury was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's degenerative joint disease of the lumbar spine was incurred in active military service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

6.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral spermatocele was incurred in active military service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Left and Right Knee Disabilities

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Historically, an April 2000 rating decision denied the Veteran's claim for service connection for a right and left knee disability, essentially based on a finding he had no such disability or that such disability was related to service.  The Veteran appealed, but did not perfect, the April 2000 rating decision.  Accordingly, the April 2000 decision is final.  38 U.S.C.A. § 7105.  The instant claim for service connection for a right and left knee disability was received in August 2009. 

Since the April 2000 rating decision, the Veteran has submitted additional evidence.  The Veteran has submitted an August 2009 statement that he injured his right knee when he fell and broke his right foot during service (i.e., in January 1992), and injured his left knee during a motor vehicle accident during service (i.e., in 1998). This evidence is new, in that it was not previously of record at the time of the April 2000 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  In addition, an August 2011 VA examination report diagnosed the Veteran with right knee degenerative joint disease.  Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Inasmuch as the evidence of record relates to an unestablished fact necessary to substantiate the Veteran's claim, new and material evidence has been received, and the claim for service connection for a right and left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Residuals Right Index Finger Injury

The Veteran contends that he is entitled to service connection for residuals of a right index finger injury during service when his girlfriend bit his finger.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service treatment records reflect the Veteran complained of right index finger pain in April 1998 after being bit on the finger by his girlfriend, and developing swelling of the finger.  He reported the finger was still painful after 24 days, with moderate swelling.  He was unable to fully extend the finger, and he had no strength against resistance, and there was mild tenderness to palpation.  

The Veteran has submitted a lay statement from D.D., identified as having known the Veteran his entire life, and stating that the Veteran complains regarding his right index finger and it stops him from doing most things he would like to do.  

On August 2011 VA hand examination, physical examination revealed decreased hand strength and dexterity.  Extension of the distal interphalangeal joint was found to be abnormal.  The diagnosis was right index finger laceration, status post repair, with residuals of pain and deformity.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Based on the Veteran's competent and credible report of right index finger pain since the injury during service, and the August 2011 VA hand examination showing residual right index finger injury, resolving all doubt in the Veteran's favor, service connection for residuals of a right index finger injury is granted.  38 C.F.R. § 3.303(a).  

Hypertension

The Veteran asserts that his hypertension had its onset during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran's service treatment records reflect a number of elevated blood pressure readings, including in August 1989 (128/100), July 1994 (140/96), June 1995 (163/80), and May 1998 (142/94).  

Post-service treatment records reveal continued elevated blood pressure readings, including in December 1999 (161/92) and June 2008 (143/96).  

Given the service treatment records showing elevated blood pressure in service, and current elevated blood pressure readings, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Lumbar Spine Disability

The Veteran asserts that his lumbar spine disability had its onset during service and has continued since his separation from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records reflect multiple complaints and treatment for low back pain.  Specifically, in April 1994, the Veteran complained of low back pain for one week after heavy lifting while on deployment; the assessment was mild lower back strain.  In May 1994, the Veteran received continued treatment for low back strain.  In July 1994, he complained of low back pain for three months; the assessment was low back pain and paravertebral lumbar strain.  In May 1998, the Veteran indicated he was post motor vehicle accident, and complained of lower back pain.  In June 1998, he reported his motor vehicle accident symptoms included backaches.  

The Veteran submitted a January 2010 lay statement from Z.J., who indicated he knew the Veteran prior to service, and since service, the Veteran always seems to have back pain.  A February 2010 lay statement from S.R., identified as the Veteran's mother, stated the Veteran experiences lots of back pain.  
On April 2011 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The examiner opined the disability was most likely related to wear and tear and aging.  Notably, no reasoning was provided to support the opinion provided regarding the etiology of the lumbar spine.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  Accordingly, the Board finds the April 2011 VA examination is not probative in this matter.  

Given the service treatment records showing complaints and treatment for the low back in service, and support post-service lay statements of the Veteran's continued low back pain, statements which the Board finds credible and which the Veteran is competent to report, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine degenerative joint disease is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Testicular Disability

The Veteran asserts that he has experienced testicular pain and swelling that had its onset during service and has continued since his separation from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records reflect multiple complaints and treatment for testicular pain and swelling.  Specifically, in December 1993, the Veteran complained of right testicle pain and swelling.  In January 1996, physical examination revealed a testicular mass of the right testicle, and the Veteran reported he experienced occasional right testicle swelling for six months; the diagnosis was questionable spermatocele (defined as "a cystic distention of the epididymis or the rete testis containing spermatozoa." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1744 (32nd ed. 2012)).  In February 1996, it was noted the Veteran had a history of bilateral scrotal swelling (right greater than the left) with associated pain.  A September 1997 report of medical examination noted supratesticular mass, right greater than left, soft, mobile, and diagnosed bilateral spermatocele.  

The Veteran submitted a February 2010 lay statement from S.R., identified as the Veteran's mother, who stated the Veteran complains of pain in his testicles from swelling.  

Given the service treatment records showing complaints and treatment for bilateral testicular pain and swelling, as well as diagnoses of bilateral spermatocele, and support post-service lay statements of the Veteran's continued testicular pain and swelling, statements which the Board finds credible and which the Veteran is competent to report, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral spermatocele is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral spermatocele is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

New and material evidence having been received, the claim for service connection for a right and left knee disability is reopened, and to this extent only, the appeal is granted.  

Service connection for residuals of a right index finger injury is granted.  

Service connection for hypertension is granted.  

Service connection for degenerative joint disease of the lumbar spine is granted.  

Service connection for bilateral spermatocele is granted.  


REMAND

Regarding the claims for service connection for right and left knee disabilities, and a throat/respiratory disorder, the Veteran was afforded a VA examination regarding the claims wherein the examiner diagnosed degenerative joint disease of the right knee.  The examiner also indicated that the Veteran's reports sounded like recurrent viral upper respiratory infections.  The examiner opined that the Veteran's right knee degenerative joint disease was less likely as not caused by or a result of his right foot injury as there was no mention of treatment or complaints of the knee.  Notably, the left knee was not addressed.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Notably, the Veteran's service treatment records show multiple complaints of a sore throat (in July 1991, May 1992, July 1992, and August 1998), and treatment for and diagnoses of upper respiratory infection and strep pharyngitis.  Accordingly, the Board finds that these matters must be remanded for a new examination to address the etiology of his right and left knee, and throat/respiratory disabilities.  

Regarding the claims for service connection for bilateral hearing loss, reflux disorder, and chest pain, the Veteran was not afforded VA examinations to determine the nature and etiology of the disabilities.  Service treatment records include a September 1998 audiogram that revealed bilateral hearing loss, but noted the Veteran did not follow instructions, making it ambiguous whether the findings reported in the audiogram are accurate.  In addition, his service treatment records reflect treatment for and complaints of viral gastroenteritis and chest pain (from a motor vehicle accident).  The Veteran has submitted supporting lay statements of continued symptomatology.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded VA examinations to determine the nature and etiology of his bilateral hearing loss, reflux disorder, and chest pain.  

In regards to the Veteran's claim for service connection for residuals of a traumatic brain injury, and particularly his headaches, the Veteran has expressed multiple theories of entitlement.  Notably, the December 2001 rating decision that granted service connection for the human immunodeficiency virus (HIV) awarded a 10 percent rating due to symptoms of anxiety, depression, diarrhea, hot sweats, fatigue, and headaches.  In addition, on September 2008 VA hypertension examination, the examiner noted that symptoms of headaches and light-headedness may not or not be a result of blood pressure elevation, potentially linking the Veteran's headaches to his now service-connected hypertension.  Moreover, the Veteran has stated that he has residuals of a traumatic brain injury have continued since the motor vehicle accident during service, are due to being hit in the head by a clothing iron by his girlfriend during service, or are otherwise related to service.  See, e.g., June 1995 service treatment record (showing treatment for a laceration of the left forehead, and a complaint of a headache, after being hit in the head by a clothing iron by his girlfriend); June 1998 service treatment record (noting the Veteran's complaint of a chronic headache since a motor vehicle accident earlier in approximately May 1998).  A new examination is necessary to address all theories of entitlement outlined above.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement either by the claim or by the evidence of record, as part of non-adversarial administrative adjudication process).  

In regards to the skin disorder and PTSD claims, in December 2016 correspondence, the Veteran's representative asserted that the disabilities had worsened since VA examinations in September 2010 (PTSD) and August 2011 (skin).  As such, these matters must be remanded.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Regarding the claim for an initial increased rating for PTSD, an April 2011 rating decision granted service connection for such disability, rated 10 percent disabling, effective May 14, 2008.  In April 2011 correspondence, the Veteran expressed disagreement with the rating assigned.  The RO has not yet issued the Veteran a statement of the case with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records dated since December 2015, including Vet Center treatment records dated since 2008.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a SOC addressing the claim of entitlement to an initial increased rating for PTSD.  If he submits a timely Substantive Appeal, then return the appeal to the Board for further appellate consideration. 
2. Associate with the claims file outstanding VA treatment records dated since December 2015 (including Vet Center treatment records dated since 2008), as well as any identified outstanding private treatment records that have not been associated with the claims file.  

3. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his right and left knee, hearing loss, throat/respiratory disability, chest pain, reflux disorder, residuals of a traumatic brain injury, as well as the nature, extent, and severity of his service-connected eczema and PTSD, to include the impact of the disabilities on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

4. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his right and left knee and chest pain disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's right and left knee and chest pain disabilities.  Provide an opinion whether it is at least as likely as not that the right and left knee and chest pain disabilities had their onset in service, to include the motor vehicle accident during service.  
(b)  Provide an opinion as to whether it is at least as likely as not that the Veteran's right and left knee disabilities were caused by his service-connected status post right foot injury.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right and left knee disabilities were aggravated by his service-connected status post right foot injury.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  In providing the above opinions, the examiner is asked to specifically consider the Veteran's contention that his right and left knee and chest pain disabilities had their onset in service and continued thereafter.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

5. Schedule the Veteran for an examination to determine the nature and etiology of his throat/respiratory disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted. All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's throat/respiratory disabilities.  Provide an opinion whether it is at least as likely as not that the throat/respiratory disabilities had their onset in service, specifically addressing the complaints of a sore throat, and treatment for and diagnoses of upper respiratory infection and strep pharyngitis, during service.
(b) If the Veteran does not have a separate throat/respiratory disability, provide an opinion whether it is at least as likely as not that the Veteran's sore throat symptoms are related/manifestation of his service-connected HIV.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

6. Schedule the Veteran for an examination to determine the nature and etiology of his bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examiner, the examiner is asked to opine whether it is at least as likely as not the Veteran's bilateral hearing loss, if found, had its onset in or is otherwise related to service, specifically addressing the September 1998 audiogram during service.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

7. Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's reflux disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please identify (by medical diagnosis) the Veteran's reflux disorders.  
(b) As to each reflux disorder diagnosed, opine as to whether it is at least as likely as not that such disorder had its onset or is otherwise related to service, to include as a result of documented treatment in August 1989 and November 1990 for viral gastroenteritis therein.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

8. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's residuals of a traumatic brain injury, to include headaches.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 
(a) Please identify (by medical diagnosis) the Veteran's residuals of a traumatic brain injury and/or whether the Veteran has a disability manifested by headaches.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of a traumatic brain injury (to include headaches) were caused by his service-connected hypertension and/or HIV.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's residuals of a traumatic brain injury (to include headaches) were aggravated by his service-connected hypertension and/or HIV.  
(d) As to each residual of a traumatic brain injury diagnosed (to include a headache disorder, if diagnosed), opine as to whether it is at least as likely as not that such disorder had its onset in or is otherwise related to service, to include as a result of documented complaint of headaches following the motor vehicle accident in approximately April 1998 and/or being hit by a clothing iron in June 1995. 

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

9. Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.
  
10. Schedule the Veteran for a VA skin examination to determine the nature and extent of his service-connected eczema.  The claims file should be made available to and reviewed by the examiner.  The examiner should address the following: 
(a) Identify all pathology related to the Veteran's service-connected eczema.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  
(b) Specify the location and extent of the eczema in terms of a percentage of the body and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

Take into account any flare-ups the Veteran may have experienced during the past 12-month period and discuss whether the Veteran's eczema is productive of any additional functional impairment.  

A complete rationale must be provided for all opinions rendered.  

11. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental SOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


